United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10715
                         Summary Calendar



ZACHARY L KNIGHTEN,

                                    Plaintiff-Appellant,

versus

RICHARD VOGELGESANG, Senior Warden; MICHAEL SAVERS,
Assistant Warden; FRED C EARLY, Major; ELBERT HAMPTON,
Disciplinary Captain; WILLIAM R CULLUM, Lieutenant;
SUSAN L HALE, Correctional Officer IV; AMY L LOWERY,
Sub-Counsel; NELLIE VANDRIVER, Administrator Assistant I;
GEORGINA CLOWER, Investigator II; DAVID R BASSEE, Physician -
Unit Health Authority; PATRICE MAXEY, RN )) Unit Health
Administrator,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:04-CV-120
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Zachary L. Knighten, Texas state prisoner # 627114, appeals

the district court’s dismissal as frivolous of his 42 U.S.C. § 1983

complaint for failure to exhaust his administrative remedies.

Knighten admits that he had not exhausted his administrative

remedies at the time that he filed his complaint.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 04-10715
                                       -2-

       This court reviews de novo a district court’s dismissal of a

§ 1983 suit for failure to exhaust administrative remedies pursuant

to § 1997e.      Richardson v. Spurlock, 260 F.3d 495, 499 (5th Cir.

2001).   An inmate shall not bring a 42 U.S.C. § 1983 action “until

such administrative remedies as are available are exhausted.”                      42

U.S.C. § 1997e(a).      A prisoner is required to exhaust his remedies

prior to filing his complaint.              Wendell v. Asher, 162 F.3d 887,

890-91 (5th Cir. 1998).

       Knighten admits that his remedies were not exhausted at the

time   that   he    filed     suit.     His   allegations      reflect    that   his

grievances       were   being        processed      in    accordance     with    the

administrative regulations and that he did not afford the grievance

office the opportunity to complete the grievance process.                  Because

Knighten filed suit prior to the expiration of time for prison

officers to respond to his grievances, his complaint was properly

dismissed for failure to exhaust his remedies.                 See Powe v. Ennis,

177 F.3d 393, 394 (5th Cir. 1999).

       Because     Knighten    has    not   shown    that    he   will   present   a

nonfrivolous issue on appeal, his appeal is DISMISSED AS FRIVOLOUS.

5TH CIR. R. 42.2; see Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).

       The dismissal of this appeal as frivolous counts as a “strike”

under the Prison Litigation Reform Act.                  See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996).               Knighten is CAUTIONED that if

he accumulates three strikes under 28 U.S.C. § 1915(g), he will
                          No. 04-10715
                               -3-

not be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.   28

U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.